 EPE, INC,191EPE, Inc. and Amalgamated Clothing and TextileWorkers Union, AFL-CIO-CLC. Cases 5-CA-16758, 5-CA-17626, 5-CA-17716 5-CA-17758, and 5-CA-1789211 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 5 November 1986 Administrative Law JudgeWalter H. Maloney Jr. issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed cross-excep-tions and a brief in support and in response to theRespondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommended Orderas modified.3, The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.2 In excepting to the judge's conclusion that the Respondent violatedSec. 8(a)(5) and (1) of the Act by, inter alia, refusmg to abide by its col-lective-bargaining agreement with the Union, the Respondent contendsthat the Board's decisions in Lauer's Furniture Stores, 246 NLRB 360(1979), and MPE, Inc., 226 NLRB 519 (1976), warrant a contrary result.We find it unnecessary to pass on the Board's holdings in those casessince we find that they are distinguishable on the facts from the presentcase. Furthermore, in adopting the judge's finding of that violation, weemphasize that any evidence in this case showing the Respondent'sammus toward the Union is immaterial to our conclusion. Accordingly,we place no reliance on the judge's discussion regarding this subject.We additionally note that after the Respondent in the presence of otherunit employees Unlawfully threatened to arrest the Union's shop stewardfor distnbuting union literature in a nonworking area while he was on hisown time, the Respondent posted a notice about a month later informingits employees that they, had the right to engage in this activity The Judgefound that "[i]ii light of the Respondent [sic] long and checkered historyof committing unfair labor practices a posted notice without an accompa-nying Board order and court decree is of little value . . ." While weagree that the Respondent's conduct violated Sec 8(aX1), we reject thejudge's reliance on the Respondent's alleged proclivity for violating theAct as grounds for concluding that its attempted cure was ineffective.We find, rather, that the posted notice was insufficient to negate the un-lawful no-solicitation rule because, inter aha, it was untimely, it did notspecifically refer to the incident where the violation occurred, and theRespondent continued to engage in illegal conduct. See Passavant Memo-rial Hospital, 23'7 NLRB 138 (1978).3 We do not adopt the judge's inclusion of a "visitatonal clause" in hisrecommended Order. In the circumstances of this case, we find it unnec-essary to include such a remedial provision and we shall modify theOrder accordingly.The General Counsel has excepted to the Judge's failure to include inhis recommended Order an affirmative remedy for the Respondent's8(0(5) and (1) violation in unilaterally instituting a new attendancepolicy. We shall further modify the Order to correct this inadvertenterror.284 NLRB No. 21ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, EPE, Inc., Fredericksburg, Virginia, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.I. Insert the following as paragraph 2(e) and re-letter the subsequent paragraphs accordingly."(e) Rescind the new attendance policy for theunit employees that was unilaterally implementedon 10 March 1986, and remove from the files ofthe employees any disciplinary warnings, notices,or memoranda issued since that date which resultedfrom the application of that attendance policy.Offer all employees discharged, suspended, or oth-erwise disciplined because of the institution of thenew attendance policy immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and makethem whole for any loss of earnings and other ben-efits suffered as a result of the discriminationagainst them, in the manner prescribed in E W.Woolworth Co., 90 NLRB 289 (1950), with interestas provided for in New Horizons for the Retarded.42.Substitute the following for paragraph 2(t) andreletter as paragraph 2(g)."(g) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."3.Substitute the attached notice for that of theadministrative law judge.4 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S C § 6621.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to supply AmalgamatedClothing and Textile Workers Union, AFL-CIO-CLC, with requested information which is relevantto the Union's responsibility to act as bargainingagent for our Fredericksburg, Virginia productionand maintenance employees. 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT unilaterally change wage rates,job descriptions, attendance policies, or any otherterms or conditions of employment of our Freder-icksburg, Virginia production and maintenance em-ployees without notifying and bargaining with theUnion concerning such changes, if requested to doSO.WE WILL NOT bypass the Union and deal direct-ly with bargaining unit employees concerningwages, hours, and terms and conditions of employ-ment, including grievances.WE WILL NOT refuse to honor the terms of theexisting collective-bargaining agreement betweenthe Union and ourselves covering the Fredericks-burg, Virginia production and maintaince employ-ees.WE WILL NOT withdraw recognition from theUnion, including its shop steward, as the exclusivecollective-bargaining representative of our Freder-icksburg, Virginia production and maintenance em-ployees.WE WILL NOT impose on you an unlawful no-distribution rule and-WE WILL NOT threaten youwith reprisal for breaking such a rul-e.WE WILL NOT tell you that nonunion employeesare eligible to enjoy company benefits which arewithheld from unionized employees.WE WILL NOT tell you to refrain from assistingother employees in processing grievances or to re-frain from engaging in any other protected con-certed activities.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain collectively ingood faith with Amalgamated Clothing and TextileWorkers Union, AFL-CIO-CLC as the exclusivecollective-bargaining representative of all of ourFredericksburg, Virginia production and mainte-nance employees.WE WILL give effect to a collective-bargainingagreement which we entered into with the Union,dated 1 April 1985, including wage reopener provi-sions of that contract, and WE WILL make pay-ments to the pension and profit-sharing plans, as re-quired by that contract, with interest.WE WILL furnish the Union the information ithas requested, and WE WILL furnish the Union in atimely manner any additional information which itrequests which is relevant to its duty to act as thebargaining representative of our Fredericksburg,Virginia production and maintenance employees.WE WILL rescind the new attendance policy forthe unit employees that was unilaterally implement-ed on 10 March 1986, and remove from the files ofour employees any disciplinary warnings, notices,or memoranda issued since that date which resultedfrom the application of our attendance policy.WE WILL offer all employees discharged, sus-pended, or otherwise disciplined because of the in-stitution of the new attendance policy on 10 March1986 immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed, and WE WILL make them wholefor any loss of earnings and other benefits sufferedas a result of the discrimination -against them, withinterest.EYE, INC.Paula S. Schaeffer, Esq., for the General Counsel.Bruce Dunton, Vice President and Regional Director, ofGaithersburg, Maryland, for the Charging Party.James Allan Smith and Robert Steve Ensor, Esqs., of At-lanta, Georgia, for the Respondent.DECISIONSTATEMENT OF THE CASEWALTER H. MALONEY JR., Administrative Law Judge.This case came on for hearing before me at Culpeper,Virginia, on consolidated unfair labor praetice com-plaints" issued by the Regional Director, which allegethat Respondent EPE, Inc.2 violated Section 8(a)(1) and1 The principal docket entries in this case are as follows.Charge filed by Amalgamated Clothing and Textile Workers Union,AFL-CIO-CLC (Union) against the Respondent in Case 5-CA-17626 onNovember 12, 1985, first amended charge filed on December 11, 1985,second amended charge filed on April 3, 1986; charge filed by Unionagainst the Respondent in Case 5-CA-17716 on December 30, 1985, firstamended charge filed on April 3, 1986; charge filed in Case 5-CA-17758by Union against the Respondent on January 15, 1986, first amendedcharge filed on April 3, 1986, first consolidated complaint in Cases 5-CA-17626, 5-CA-17716, and 5-CA-17758 issued by the Regional Direc-tor on April 17, 1986; Respondent's answer filed on April 29, 1986;charge filed by Union against Respondent m Case 5-CA-17892, on May7, 1986, order consolidating Case 5-CA-17892, with other cases andsecond consolidated complaint issued therein by Regional Director onMay 9, 1986; Respondent's answer to second consolidated complaint filedon May 19, 1986, charge filed in Case 5-CA-16758, by Union against Re-spondent on October 22, 1984, complaint issued against Respondent byRegional Director in Case 5-CA-16758 on December 6, 1984, amendedcomplaint issued therein on December 14, 1984, Respondent's answerfiled in Case 5-CA-16758 on December 17, 1984, further amendments tocomplaint in Case 5-CA-16758 issued on May 9, 1986, and August 8,1986, by the Regional Director and case consolidated with other out-standing cases on August 11, 1986; hearing held in Culpeper, Virginia, onAugust 26-28, 19862 Respondent admits, and I find, that it is a California corporation,which maintains a factory and office at Fredericksburg, Virginia, whereit is engaged in the manufacture and nonretail sale and distribution of "re-manufactured" or used auto parts In the precedmg 12 months, Respond-ent has sold and shipped directly from its Fredericksburg, Virginia plantto points and places located outside the Commonwealth of Virginiagoods and products valued in excess of $50,000. Accordingly, Respond-ent is an employer engaged in commerce within the meaning of Sec. 2(2),(6), and (7) of the Act The Union is a labor organization within themeaning of Sec 2(5) of the Act EPE, INC.193(5) of the Act. More particularly, the second consolidat-ed complaint and the complaint in Case 5-CA-16758allege that the Respondent withdrew recognition fromthe Union as the exclusive collective-bargaining repre-sentative of its Fredericksburg production and mainte-nance employees and terminated the existing agreementbetween EPE and the Union. Thereafter, Respondent isalleged to have ceased making contributions to a profit-sharing plan, which was a part of the canceled agree-ment and terminated the plan. It then assertedly madeunilateral changes in job classifications and the wagestructure at the Fredericksburg plant, failed to observethe "Report Payment" provision for Saturday work con-tained in the canceled agreement, and unilaterallychanged working conditions by imposing a new attend-ance policy on members of the bargaining unit. The con-solidated complaint further alleges that the Respondentbypassed the Union and dealt directly with employeesthrough a series of one-on-one conferences, that it re-fused to furnish requested information beating upon thesale of stock from former shareholders to the EchlinCorporation, and that it refused to furnish the Unionwith information concerning the status of the creditunion. The complaints are replete with other allegationsof refusals to furnish the Union with requested informa-ton: seniority list, weekly hiring and termination notices,a listing of unit employees, the names of employees disci-plined under the newly announced attendance policy,and timely information on wages, health insurance,OSHA inspection reports, Department of Labor forms,and other related information. They also allege that theRespondent announced that union employees could notparticipate in certain companywide profit sharing planswhile nonunion employees might, that Respondentthreatened the shop steward with reprisal far passing outunion literature on company property, and that it in-structed the shop steward to refrain from processinggrievances or otherwise involving himself with the com-plaints of other employees. The Respondent asserts that,because of a sale of stock in the respondent corporationby four former shareholders to the Echlin corporation, anew employer came into existence that is not a successorto the former corporation and that the new owner-em-ployer had no duty to honor the existing collective-bar-gaining agreement or to remedy unfair labor practicescommitted by the former employer of bargaining unitemployees. It further asserts that it entertained a good-faith doubt of the majority status of the Union as therepresentative of bargaining unit employees because itwas presented with a decertification petition signed by amajority of unit employees. Therefore, it was under nofurther obligation to recognize or bargain with the Unionand admittedly did not do so after November 7, 1985.On these contentions, the issues were joined.3a Errors in the transcript have been noted and corrected.FINDINGS OF FACTI. THE UNFAIR LABOR PRACTICES ALLEGEDA. BackgroundRespondent EPE, Inc.4 is and remains engaged inmanufacturing and selling "renianufactured" or used autoparts. It receives from a variety of sources used parts(cores), and processes these parts into items that are thensold on the open market through a large number ofagents, jobbers, and retail outlets. Its principal productsare brakeshoes, clutches, discs, calipers (for disc brakes),and water pumps. When it was operated by its previousshareholders, Respondent's headquarters was located atIrvine, California, where it operated, and continues tooperate, another similar plant. Accounting and adminis-trative offices for the corporation remain at this locationin California, although the headquarters of Echlin is inBranford, Connecticut. The new president of the corpo-ration maintains his office in Connecticut, whereasQvale, the former president, was located in California.The plant in question in this case is located at Freder-icksburg, Virginia, and has been in operation at that loca-tion since about 1977.On September 28, 1982, the Board certified the Charg-ing Party as the exclusive collective-bargaining repre-sentative for the production and maintenance employeesof the Fredericksburg plant of European Parts Exchange,264 NLRB 224 (1982). That corporation later changedits name to EPE, Inc., the corporate respondent in thiscase. In an unfair labor practice case heard by Adminis-trative Law Judge Claude'R. Wolfe (Case 5-CA-13517),the Respondent was found guilty of several violations ofSection 8(a)(1) and (3) of the Act irivOlving actions thatit took in 1981 during the organizing campaign, whichled up to the aforementioned certification. On June 2,1982, the Board affirmed Judge Wolfe's decision and, inthe absence of exceptions, adopted his recommendedOrder. That Order was later enforced by a pro formadecree of the United States Court of Appeals for theFourth Circuit (Case 82-1799, dated Oct. 13, 1982).A second unfair labor practice case involving the Re-spondent was tried before Administrative Law JudgeLeonard M. Wagman. In that case (Case 5-CA-15584),Judge Wagman found the Respondent guilty of several4 Until October 22, 1985, the stock in EPE, Inc was owned by fourshareholders•Bjarne E. Qvale, Peter 0. Knowles, and two corporations,Carbel N V. a Netherlands Antilles corporation, and British Motor CarDistributors, Ltd., a California corporation On that day, the entire stockin the corporation was sold and transferred to Echlin, Inc, a Connecticutcorporation. Echlin is a large conglomerate that has numerous operatingdivisions and corporate subsidiaries It owns about 40 manufacturingplants throughout the United States and several foreign countries, inwhich it manufactures various automotive products About 9 percent ofits products are so-called remanufactured or used parts. The GeneralCounsel is not seeking any relief against the Echlin Company, which pur-chased the Respondent's stock, so no mention is made of Echlin in thecaption of this case nor in the recommended Order, notwithstanding thefact that the name appears in the caption of the consolidated complaint.The appositive contained in the complaint, a wholly owned subsidiary ofEchlin, Inc. is merely a descriptive phrage. It adds nothing to the sub-stance of this case and, from an analytical point of view, serves only tocloud certain matters at issue. See, for example, Cab Service & PartsCorp., 207 NLRB 217, 218-219 (1973). 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDviolations of Section 8(a)(1) and (5) of the Act. Specifi-cally, he found that the Respondent had unlawfully re-fused -to execute a written agreement embodying theterms and conditions of an oral understanding that it hadreached with the Union as the result of bargaining thattook place in 1982 and 1983. He also found that the Re-spondent had unilaterally increased the insurance premi-ums of its employees in violation of the terms and condi-tions of the agreement that it had struck with the Union.With minor modification, the Board upheld his decisionand adopted his recommended Order (270 NLRB 1244).That Order was subsequently enforced pro forma by theFourth Circuit (Case 85-1052, dated May 16, 1985).A third unfair labor practice case involving the Re-spondent was heard by Administrative Law JudgeMarvin Roth (Case 5-CA-16111). In that case, JudgeRoth found the Respondent guilty of improperly invok-ing the wage-reopener provision of the Respondent's1983 contract with the Charging Party, dealing in badfaith with the Charging Party in the course of negotia-tions, and unlawfully terminating its contract with theUnion in violation of Section 8(d) of the Act. The Boardupheld Judge Roth's findings and adopted his recom-mended Order. 273 NLRB 1375 (1985). That Order wasalso enforced pro forma by the Fourth Circuit (Case 85-1501, dated July 5, 1985).A fourth unfair labor practice case was pending onOctober 22, 1985, when Echlin purchased the Respond-ent in this case and made it a corporate subsidiary. Inthat case (Case 5-CA-16738), the Respondent, actingunder its former ownership, was the subject of an unfairlabor practice complaint arising out of 1984 negotiationswith the Charging Party, which alleged a violation ofSection 8(a)(1) and (5) of the Act. That complaint wasthe subject of a proposed settlement agreement that wasunder discussion between the Respondent and the Officeof the General Counsel at the same time the stock ofEPE was being offered for sale by the former owners.During the fall of 1985, the Respondent actually posted aBoard notice at its Fredericksburg plant purporting toremedy the violations asserted in the outstanding com-plaint, although it was under no obligation to do so be-cause no settlement agreement had been concluded withthe General Counsel. Because no settlement agreementwas concluded in that case, it was consolidated with theother outstanding complaints in this proceeding and con-stitutes part of the matter for adjudication herein.B. Collective Bargaining in 1984 and 1985Long before negotiations began to sell the EPE stockto Echlin, union and company negotiators met over aperiod of time to hammer out a second collective-bar-gaining agreement, which they concluded in the springof 1985. These sessions began in June 1984, but were pre-ceded by several exchanges of correspondence betweenthe parties. James Grzesek, the former plant manager,Norman Jones, who was then company attorney, andJerry W. Perry, who was then the comptroller, repre-sented the Company, while former International Repre-sentative Warwick Daniels and Regional Director BruceDunton represented the Union.On March 30, 1984, Grzesek wrote Daniels and pro-posed that a 10-cent-an-hour increase be instituted 2 dayslater. This increase would cover not only a wage in-crease, but also any increases in insurance premiums thatmight have been or will be necessary at some futuredate. He gave Daniels a week to respond. Daniels object-ed orally to this proposal and followed up his objectionwith a letter, dated April 12, in which he told Grzesekthat the Union was opposed to any increase that wascoupled with absorption of insurance premiums. He toldGrzesek that the normal way the Union did business wasto engage in face-to-face negotiations with a companyand requested Grzesek to be available so that this type ofcollective bargaining could take place.On the following day, Dunton sent Grzesek a conven-tional 60-day termination letter, as well as a second letterin which he asked for certain information relating tohealth and pension benefits then in effect. Dunton, toldGrzesek that he needed the information to prepare forupcoming negotiations with the Company. The requestedinformation was itemized in the course of the two-pageletter. He wanted a detailed breakdown of all bargainingunit personnel with regard to age, sex, length of service,date of birth, date of retirement, and similar matters. Healso requested a current actuarial valuation of the pen-sion plan, a copy of the trustees' investment reports, abreakdown of the pension fund allocations, a copy of thepension plan and declaration of trust, a copy of the dis-closure reports filed annually with the Department ofLabor concerning the plan, a copy of any life insuranceand hospitalization plans then in effect covering unit em-ployees, a cost breakdown per employee, a copy of sick-ness and accident benefits in effect, a copy of annual dis-closure reports sent to the Department of Labor, andother technical information pertaining to these plans.Most of the information has never been supplied, al-though a few items were furnished to the Union in Sep-tember 1984.On June 1, Dunton wrote Jones and asked him for acurrent seniority roster. He reminded Jones that the post-ing of such a roster was required by the terms of thecontract then in effect and asked for compliance withthose terms. On June 7, Dunton forwarded to Jones, atthe latter's request, an outline of the Union's proposalsfor a new contract. He requested Jones to send him, inadvance of any meeting, a copy of any company propos-als. On June 22, the parties met for the first time to dis-cuss contract proposals. The discussions centered on theitems contained in Dunton's June 7 letter. Dunton askedthe company negotiators if they had any proposals, andhe particularly questioned them concerning the Compa-ny's position regarding an administrative fee that theyhad raised for checking off dues. At that time there wasno checkoff of union dues and the Company hadbroached the possibility of charging an administrative feefor processing checkoff payments during a previous dis-cussion when the matter of checkoff was raised. TheCompany had no counterproposals to present at thattime on any subject. Dunton renewed the request he hadpreviously made in writing for insurance information.Grzesek said he would have the information at the next EPE, INC.195bargaining session and indicated to the Union that theCompany was considering the possibility of changing in-surance carriers.At the next meeting on June 29, the Company present-ed to the Union a list of written proposals. One proposalwas to lengthen the probationary period of new employ-ees to 75 days and another was to reduce the periodduring which a laid-off employee had recall rights from9 months to 6 months. Dunton reiterated his request forinsurance information and followed it up with a July 2letter in which he pressed the question further, asking forthe age, marital status, and total cost of insurance andthe current average earnings of bargaining unit employ-ees, as well as additional detailed data relating to bar-gaining unit personnel. Most of this information wasnever provided.The Union took the Company's offer, as embodied inthe June 29 memo from Jones to Dunton, to the mem-bership for its consideration. The membership rejectedthe proposal. The parties met again on July 26 in thepresence of a Federal mediator. At that time the Compa-ny presented a second proposal but insisted on an answerby August 1. The second proposal was taken to theunion membership and was rejected. Another meetingtook place on September 13. During the course of thismeeting Dunton renewed his earlier requests for informa-tion. In the course of this meeting, Jones told Duntonthat the board of directors had established wage rates onthe basis of profitability, and that this determination wasbased in part on rates paid at other EPE plants in Cali-fornia. He was reminded that the Union was present tonegotiate for the Fredericksburg facility only.By letter dated September 27, 1984, Grzesek forward-ed to Daniels a copy of the Department of Labor Form5500 on which it made an annual report on insurance. Italso provided information concerning the cost of insur-ance by component (e.g., medical and dental, employeeinsurance alone, and employee with one and two de-pendents), average wage by department for March andJune 1984, and the cost of payroll service for processingunion checkoff payments. On November 7, another bar-gaining session took place but it did not produce anagreement. In the spring of 1985, the parties held anotherand final session and concluded a collective-bargainingagreement that was made retroactive to the precedingsummer. The agreement was for a term of 3 years andcontained a provision for annual wage reopeners.C. The Events Surrounding the Sale of Stock in EPEBefore October 22, 1985, the Respondent operatedproduction facilities in Irvine and Corona, California,and at Fredericksburg, Virginia. It also had warehousesor storage facilities located at various locations through-out the United States. While it produced some domesticauto parts for the so-called aftermarket, its heavy empha-sis was on remanufactured used auto parts for foreign ve-hicles. It was losing money and was heavily in debt. Atthe time of the stock sale, it had experienced an operat-ing loss of nearly $3 million, and the tax consequences ofthis loss were what prompted the parties to negotiate asale of stock rather than a sale of assets. The stock salesagreement that was finally concluded required, amongother things, that Echlin retire a corporate debt of morethan $7 million to the Wells Fargo Bank and obtain re-leases of personal guarantees that the former stockhold-ers had made to Wells Fargo in order to obtain financ-ing. Part of the urgency in concluding the transaction,which was consummated on October 22, 1985, was thatWells Fargo was threatening to withdraw its financialsupport from the Respondent, an event that would haveforced the Company into bankruptcy.While the rest of the EPE operations were nonunion,the 125 or so production and maintenance employees atFredericksburg were covered by a 3-year agreement be-tween the Respondent and the Charging Party that wasconcluded in 1985. The agreement in question, which byits terms expires on August 1, 1987, contains annualwage reopeners if either party should request one.On October 14, 1985, Jerry W. Perry, who hadbecome the Respondent's general operations manager atFredericksburg,5 had occasion to speak by phone withBruce Dunton, the Union's vice president and regionaldirector. Dunton was at his office in Gaithersburg,Maryland. In the course of the conversation Perry toldDunton that a sale of EPE was imminent, but askedDunton not to reveal the information. He asked Duntonto have Cecil Jones, the Union's International representa-tive who serviced the Fredericksburg contract, to callhim. On October 17, Jones met with Perry in the latter'soffice in Fredericksburg. Perry outlined the prospectivesale to Echlin in optimistic terms, telling Jones that theplant would expand and that Echlin had plenty of moneyto put into the business. One of the provisions of thecontract of sale of the stock between Echlin and theformer shareholders was that any profit-sharing plansthen in effect had to be terminated. The contract be-tween the Union and EPE at Fredericksburg containedsuch a plan. Perry told Jones on this occasion that he didnot have to worry about any changes in the relationshipof the Company and the Union. He suggested that theCompany would recognize the bargaining agreement,noted that there was an agreement in effect, and ex-pressed the opinion that the Company would honor it.Perry told Jones that one change might occur, namely,that the Company might discontinue its profit-sharingplan, but he assured Jones that the Company would con-tinue on at Fredericksburg with the same workers andthe same benefits. Jones asked Perry if Echlin had profit-sharing plans at any of its other plants. Perry thoughtthat it did but he was not sure, adding that the profit-sharing contributions that had been made in the pastwere controlled by an insurance company. He askedJones if the Union would have any objection if EPEsimply paid its employees the respective amounts owedto them under the plan. Jones' reply was that, if the em-ployees did not object, the Union had no objections. Themeeting concluded with Perry's request to Jones to re-frain from saying anything about the sale because a com-5 On April 1, 1985, when the former general operations manager of theFredericksburg plant left, Perry was appointed to that position. WhenEchlin took control, Perry was asked to stay on and he now occupies thesame position he did before the sale, but with the title of general manag-er. 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpany official was coming to the plant the followingMonday to announce it to the employees. A few dayslater, Perry told Jones that the insurance carrier whomanaged the profit-sharing plan had agreed to makedirect payments of individual shares to employees eitherin December 1985, or in January 1986. I credit Jones'testimony that he told Perry to put the request in writingand he would take it up with the employees and informPerry regarding their feelings. On November 5, Perrywrote Jones the following letter:In reference to our telephone conversation onMonday, November 4, 1985, the termination proce-dure for the profit sharing will be as follows:I. Since E.P.E., Inc. has been purchased byEchlin, Inc., the profit sharing plan is no longervalid.2. Upon termination of the E.P.E. profit sharingplan, all moneys which are now in the fund will bepaid to the employee members at 100%.As discussed, we need a letter from the Unionauthorizing the termination of the E.P.E., Inc.profit sharing plan.For reasons discussed infra, such a letter was neverwritten by the Union. Approval by the Internal RevenueService for the termination of the plan has still not beenobtained and no money has yet been paid out to individ-ual Fredericksburg employees representing their sharesof the plan. However, no additional contributions to thefund established by the plan have been made since acqui-sition.As indicated previously, Echlin, Inc., purchased alloutstanding shares of EPE stock on October 22.6 Thesettlement took place at EPE's headquarters in Irvine,California. A day or two later, the new owners askedPerry if he would stay on as plant manager and heagreed to do so. He still occupies that post. John F.Austin, Echlin's director of employee and labor relations,testified that on October 24 he came to Fredericksburgand made a brief tour of the plant. He was aware thatthere was a collective-bargaining agreement in effectand, in fact, he had been furnished with a copy of theagreement sometime before the stock settlement date.Perry told Austin that the major personnel problem atthe plant was a wage rate that was too low to attractand retain qualified employees so that the plant was ex-periencing a constant turnover. He also mentioned thatabsenteeism was a recurring problem. Austin claims tohave been unaware of any previous unfair labor practicecases at this time, although there were posted on the em-ployee bulletin boards Board notices in the second andthird unfair labor practice cases referred to above, aswell as the notice that was proposed as a part of the set-tlement in the outstanding complaint case, which wasconsolidated into this proceeding.Shortly thereafter, a corporate decision was made atEchlin headquarters in Connecticut that it would recog-nize the Union, disavow the outstanding collective-bar-6 A total of 2,932,649 shares of stock, being 100 percent of all out-standing shares, changed hands in this transactiongaining agreement, and contact the Union for the pur-pose of initiating discussions leading to a new collective-bargaining agreement with the Union. Austin got intouch with Jones and asked Jones to contact Dunton forthe purpose of setting up a meeting to negotiate a newcontract. The parties agreed to meet at the Holiday Innin Fredericksburg on the afternoon of November 7.Before meeting with union representatives, Perry,Austin, and the new company attorney James AllanSmith met for lunch. At this time, Perry produced a peti-tion, assertedly signed by bargaining unit employees, inwhich they stated that they no longer wished to be rep-resented by the Union. After consulting by phone withEric Myers, the new EPE president, and an Echlin cor-porate official, the company representatives decided towithdraw recognition from the Union. When they metwith the Union, Austin began the meeting by stating thatthe meeting had been called initially for the purpose ofnegotiating a new contract, but that the Company hadjust been presented with evidence that the Union nolonger represented a majority of the members of the bar-gaining unit. Accordingly, the Company had decided towithdraw recognition from the Union until this questioncould be determined by a Board election. Dunton askedthe company officials if they were relying on checkoffauthorizations to make this determination and was in-formed that they were not. He then asked on what basisthe Company had made its determination and was toldthat it was not appropriate to make such a disclosure atthat time.The Union then filed an unfair labor practice charge,alleging that the decertification petition had been circu-lated by a supervisor named Shelda Day. The chargewas dismissed on the basis that Day was a rank-and-fileemployee.? On November 8, 1985, the Respondent fileda representation petition seeking another election in thebargaining unit (Case 5-RM-926). The petition was dis-missed because of outstanding unfair labor practicecharges that had resulted in the issuance of a complaint,with leave given to the Respondent to reinstitute the pe-tition if the complaint was ultimately dismissed.On November 8, Dunton wrote a letter to Perry inwhich he asked for information concerning the sale, acopy of the Fredericksburg seniority roster, informationconcerning the pay and classification of individualsnamed on that roster, and a copy of any informationgiven to employees relating to their status as credit unionmembers, He also asked if the credit union would becontinued in existence. The reply to the letter was pro-vided by Smith, who reiterated the Company's refusalsto bargain with the Union because of its doubts concern-ing the Union's majority status. He suggested thatDunton contact the "predecessor employer" to obtain in-formation concerning the termination of the profit-shar-ing plan. On December 10, Dunton sent Perry a wage-reopener letter and asked for a bargaining date. Smith re-plied that Echlin had never agreed to abide by the bar-gaining agreement so that the question of a wage reopen-7 The petition was not placed in evidence in this case nor does therecord contain any evidence concerning the authenticity of the signaturesto be found on the petition EPE,197er was essentially moot. On December 23, Jones wrotePerry requesting a seniority list, and shortly thereafterrequested copies of the Company's weekly hiring andtermination notices that had been sent to the Union priorto the time that recognition was withdrawn. None of thisinformation was supplied.While this maneuvering was taking place between theprincipal players, the Respondent was in direct commu-nication on various occasions with rank-and-file employ-ees at the Fredericksburg plant. Shortly after the sale ofthe stock had been completed, a meeting was held for allemployees of the brakeshoe department. It was attendedby Myers, Perry, and Assistant Plant Manager JackDickinson. During the meeting, a question was posed toMyers by John Kinsella, the maintenance supervisor,concerning the continuation of the profit-sharing planand whether Echlin had such a plan. Myers replied thatemployees who belonged to a Union could not partici-pate in the Echlin plan, but that those who did notbelong to a union were eligible to participate.Eugene Beau Roberts, an employee in the brakeshoedepartment, had served for several years as the Union'sshop steward. Shortly after the Company withdrew rec-ognition from the Union, Perry told Roberts that it nolonger recognized him as steward and stated that, if anyemployees had a problem, they should take it up directlywith management. Sometime in January 1986, a disputearose concerning whether certain employees who hadworked on a Saturday had received the full amount ofpay that was due to them. Roberts went to the personneldepartment, brought up the question, and claimed thatthe employees in question had not been properly paid.He ultimately was referred to Perry. Perry told Robertsthat he would only discuss with Roberts matters thatpertained to him personally and because the grievancedid not pertain to Roberts personally, he would not dis-cuss the matter with him. He did assure Roberts that theemployees in question would receive their pay in full andthat proper payment had been withheld because of aclerical error in the payroll department.In December 1985, employees were notified at a meet-ing that wages would be increased throughout the plantand that each employee would meet personally withPerry to discuss the amount of his or her increase. In thecase of brakeshoe department employee VeronicaLawson, she was told by Perry during a private meetingthat her wages were being raised immediately from $4 to$4.50 an hour, and that she could look forward to otherincreases up to $4.95. She asked Perry whether shewould be receiving the 10-cent-an-hour increase shewould normally get at the end of a 6-month period. Hereplied that she would not. Other employees were simi-larly interviewed and informed about the amounts oftheir present and prospective raises.Sometime shortly after acquisition, Roberts was pass-ing out union literature in the parking lot on companyproperty before the start of hi shift. Foreman John Kin-sella saw him and told him he would have to stand out-side the gate and off company property if he wished tocontinue distributing literature. Roberts objected, sayingthat he had been passing out union literature at that spotfor 3 or 4 years. Kinsella replied simply that this waswhat he had been told at a supervisors' meeting. Robertscontinued passing out the literature so Kinsella warnedhim, in the presence of other employees, that if he didnot stop, the Company would have the law on him. Rob-erts replied, "Go ahead and call them."After the whistle blew, Roberts went to his work sta-tion and passed Dickinson, who was standing in an aisle.Dickinson said that he was not going to call the law onRoberts because he knew that this was just what Robertswanted, adding that he knew that Roberts had been dis-tributing literature at the spot in question for severalyears. At the end of the shift, Dickinson called Robertsinto his office. He said he had talked with Perry and wastold that Roberts could continue to pass out union litera-ture on company property so long as he did not do soduring working hours.About March 10, 1986, the Respondent formulated andposted a document styled "Attendance Policy." The Re-spondent had previously maintained an informal attend-ance policy but this was the first time that such a policyhad been reduced to writing. According to this policy,all employee attendance records antedating March 10would be disregarded. Beginning with that date, attend-ance would be monitored on a daily basis over a 12-month period and monitoring would continue thereafteron a "rolling" basis, i.e., infractions more than 12 monthsold would be continuously dropped on a monthly basisin applying the rules which were being promulgated inthe document. An absence of more than 4 hours was de-fined as a full day's absenteeism. Employees were givenspecific instructions about whom to call and when to callif they expected to be either late for work or absent forthe day. Certain stated exceptions to the definition of ab-senteeism were outlined. A progressive discipline system,both for unexcused absences and for tardiness was alsospelled out. The system provided for gradually increasedpunishment, starting with verbal warnings and leadingeventually to termination. Absence coupled with a fail-ure to call in for 3 consecutive days was defined as avoluntary qnit.None of these matters was discussed with any unionrepresentative before this policy statement was published.When Jones heard about the new policy, he wrote aletter requesting information concerning it and phonedPerry to complain directly. Perry informed Jones thatthe Company was not going to discuss the matter withthe Union. Additional oral requests for information weremade by Jones to the Company concerning the attend-ance policy but Perry's standard reply was "No soap."IL ANALYSIS AND CONCLUSIONSA. Company AnitnusThe background against which this case would nor-mally be evaluated is one of intense and enduring antiun-ion hostility. It resulted in three Board orders and anequal number of court decrees, all issued in a space of 5years, directing the Respondent to cease and desist fromengaging in a host of violations of the Act. These viola-tions include coercive statements, a discriminatory dis-charge, and a variety of refusals to honor its statutory 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDobligation to bargain collectively in good faith with theCharging Party. The Respondent argues that it shouldnot be tarred with this brush because the Company isunder new ownership and the new owners are entitled tostart with a clean slate. However, the new owners car-ried over the old plant manager, the bulk of the old fore-men, and were in possession of the plant less than 2Weeks when they undertook the same kind of efforts toshake off the Union that the old ownership had beentrying unsuccessfully to get away with for a period of 5years. If anything, the new ownership was more abrupt,more abrasive, and more cavalier in its treatment of theUnion than the former stockholders had been. For theseand other reasons discussed, infra, their activities on andafter November 7, 1985, should be viewed from the sameperspective as if shares of stock in EPE had neverchanged hands.B. The Continuing Liabilities of Respondent EPE,Inc., Under New OwnershipThe essence of the Respondent's defense in this case isthat, by virtue of a sale of stock, which occurred on Oc-tober 22, 1985, and certain improvements in the oper-ation of the Fredericksburg plant that are contemplatedor that have in fact taken place since that date, the cor-poration known as EPE, Inc., is not responsible for theunfair, labor practices committed by its agents before Oc-tober 22, 1985, presumably is under no obligation tocomply with Board orders or court decrees issuedagainst it in other cases litigated before that date, is notobligated to honor the contract which EPE, Inc. con-cluded with the Union in the spring of 1985, and is freeto dishonor a certification that the Board issued in 1982.Withdrawing recognition was based on employee peti-tion claiming that the Union no longer enjoys the sup-port of a majority of the members of the bargaining unit,notwithstanding the fact that evidence challenging themajority status of the Union was presented at a timewhen contract-bar rules would normally preclude a ques-tion concerning representation from being raised. Neitherthe petition nor evidence supporting its validity was pre-sented in support of this affirmative defense.There is no factual question that the same Californiacorporation, for whose Fredericksburg employees theCharging Party was certified in 1982, continues to oper-ate the Fredericksburg plant today and continues toemploy the production and maintenance employees whoare working there now. Nor is there any factual questionthat the same corporate entity that executed a collective-bargaining agreement with the Union in the spring of1985 is still in existence and that it is the employer of allproduction maintenance employees in the Fredericksburgplant.8 The principal thrust of the Respondent's argu-8 One of the many factors relied on by the General Counsel to demon-strate a continuity of employment is the fact that the 1485 contract con-tained severance pay provisions No employees at Fredericksburg werepaid any severance pay. The discontinuance of an employment relation-ship between the old EPE and the initiation of a new employment rela-tionship With the new EPE would, at the very least, give nse to an obli-gation to pay severance payment in this case is that the liabilities and responsibilitiesof that corporate entity ceased to exist once the control-ling shares therein were acquired by another shareholderor group of shareholders and the new shareholder setabout making and executing plans for an enlargement orimprovement of the business. This rule, if consistentlyfollowed, would mean that everyday's transactions onevery major stock exchange and every purchase or saleof a corporate subsidiary would carry with it the poten-tial for total disruption of the labor relations of the busi-ness being bought or sold. It is a rule that is at a markedvariance with most Board and court holdings, and it fliessquarely in the face of traditional corporation law as ithas developed in this country over many years because itis irreconcilable with the fundamental rule of corporationlaw that the corporation and its shareholders are separateand distinct entities.Long ago the U.S. Supreme Court held, in Schenk),Distillers Corp. v. US., 326 U.S. 432, 437 (1946):While corporate entities may be disregardedwhere they are made the implement for avoiding aclear legislative purpose, they will not be disregard-ed where those in control have deliberately adoptedthe corporate from in order to secure its advantagesand where no violence to the legislative purpose isdone by treating the corporate entity as a separatelegal person. One who has created a corporate ar-rangement, chosen as a means of carrying out hisbusiness purpose, does not have the choice of disre-garding the corporate entity in order to avoid theobligations which the statute lays upon it for theprotection of the public.In those rare instances in which the corporate veil ispierced, it is done for the benefit and protection of athird party or outsider, not at the instance and behest ofthe shareholders or corporate officers, as is the Respond-ent's implied request herein. Western Boot & Shoe, 205NLRB 999, 1005 (1973).Of particular relevance to the case at bar is MiamiFoundry Corp. v. NLRB, 682 F.2d 587 (1982), in which,as here, the property of a corporation was so encum-bered that one of its principal saleable assets was a taxloss carryover. In determining that labor relations obliga-tions persisted despite the corporate merger of threecompanies, the Sixth Circuit stated (687 F.2d 587 at 589):The companies, however, would have us hold thatMiami still exists for tax purposes but does not existfor purposes of the labor agreement with Miamiworkers. We decline to so hold. A company seekingthe substantial benefits of a tax loss must accept theobligations arising out of the arrangement.This decision was cited with approval by the District ofColumbia Circuit in Spencer Foods, on which the Re-spondent places heavy reliance. See Food & CommercialWorkers Local 152 it NLRB, 768 F.2d 1462, 1471 (1985).In Miller Trucking Service, 176 NLRB 556 (1969), theBoard stated: EPE, INC.199Although a corporate entity will sometimes bepierced in order to avoid its use to shield one whoseeks to evade legal responsibility, it will not bepierced to sanction its own wrongdoing. In othercontexts, the Board has consistently held that merechange of stock ownership does not absolve a con-tinuing corporation of responsibility under the Act.That rule has been applied repeatedly by the Board tostock transfer situations. Western Boot & Shoe, supra; To-pinka's Country House, 235 NLRB 72 (1978); Hendricks-Miller Typographic Co., 240 NLRB 1082 (1979). The dis-tinction between a stock transfer and a successorship re-lationship was outlined by the Board in Hendricks-Miller,supra:The concept of "successorship" as considered bythe United States Supreme Court in 1V.L.R.B. v.Burns International Security Services, Inc., et aL, 406US 272 (1972), and its progeny, contemplates thesubstitution of one employer for another, where thepredecessor employer either terminates its existenceor otherwise ceases to have any relationship to theongoing operations of the successor employer. Onceit has been found that this "break" between prede-cessor and successor has occurred, the Board andthe courts then look to other factors to see howwide or narrow this disjunction is, and thus deter-mine to what extent the obligations of the predeces-sor devolve upon its successor.. . . .The stock transfer differs significantly, in its gen-esis, from the successorship, for the stock transferinvolves no break or hiatus between two legal enti-ties, but is, rather the continuing existence of a legalentity, albeit under new ownership. 240 NLRB1082, at 1083, footnote 4.Respondent cites in support of its contention theBoard holding in Spencer Foods, 268 NLRB 1483 (1984),in which the Board was confronted with a case involv-ing a stock transfer or purchase, the closing of a plant,and the eventual resumption of operations many monthslater by the same corporation acting under new owner-ship. Under those circumstances, a Board majority foundthat there was no obligation on the part of the corpora-tion, as reconstituted, to recognize an incumbent unionor to honor a contract which was in effect when theplant closed. The Board majority distinguished SpencerFoods from the line of cases referred to above on thebasis that Spencer Foods involved not only a stock trans-fer but a transfer that "resembled" a sale of assets in thatthere was a hiatus between the old and new operations,the hiring of a different work force, and substantial,operational changes after the hiatus. As noted above,Spencer Foods was reversed and remanded by the D.C.Circuit and the Board has yet to issue a new decisioncarrying out the instructions in the remand.Since Spencer Foods, the Board issued a decision inInland Container Corp., 275 NLRB 378 (1985), in whichit found an illegal refusal to bargain in a successorshipsituation, In Inland the Board looked to the use of thesame plant, the same machinery, the same methods ofproduction, the same product, and a continuity of thework force, plus a hiatus in operations of only 2-1/2months, to find that a successor existed who was underthe same obligation to bargain as was its predecessor.Assuming, without deciding, that there is still some vi-tality left in the Spencer Foods holding, there are a hostof clear factual distinctions between this case and SpencerFoods that place the EPE transaction in the category of astock transfer, discussed by the Board in Hendricks-Miller, supra, rather than a successorship situation. Firstof all, there is the abiding animus of this corporation,carried over from old ownership to new ownership bythe retention in place of the former plant manager andthe basic cadre of supervisory personnel. This animuscolors all that took place at Fredericksburg after October22, 1985, with the taint of antiunion gimmicky, aimed atthwarting union representation through the means de-scribed herein, when other and earlier unfair labor prac-tices had failed to achieve this goal. There was no hiatusin operations between the period of time the Fredericks-burg plant operated for the benefit of the former stock-holders and its continuation under new ownership. In the2 weeks that elapsed between the time that Echlinbought out Qvale and associates and the time EPE with-drew recognition from the Charging Party, no changeshad taken place either in personnel or in product.9 Nonew managers had been moved in, no new help had beenhired except in the normal course of vacancy replace-ments, no new machinery had been bought or transferredto Fredericksburg from other Echlin plants, and theheavy emphasis in making foreign, as distinguished fromdomestic, auto parts remained intact. It was only longafter these events that the Respondent went aboutmaking certain changes, and these changes did not bringabout a discontinuity of either employment or produc-tion. Instead of a 95-5 mix of foreign and domestic parts,the mix is now closer to 50-50, but all parts are made onthe same assembly lines by the same employees, general-ly in production runs that occur one right after theother. More to the point, the Fredericksburg plant is stillproducing used auto parts for the "aftermarket." Thenew owners did not forgo making auto parts and open arestaurant. hi July and August 1986, the work force wasincreased by about 35 employees as the Respondentbegan to effctuate plans for a night shift, but this oc-curred many months after the stock purchase took placeand many months after the unfair labor practices in thiscase occurred. No incumbent employees were dischargedor laid off as a result of the acquisition. Some , machineryhas recently been brought in to replace or to supplementold machinery and the Respondent has, to a limitedextent, "rearranged the furniture" at the plant, but thisalso took place long after the acquisition. All of theserecent changes amount merely to an improvement in theold operation, not a discontinuance of the old operation.9 In an affidavit given about a month after acquisition, Perry statedthat, as of that time, no substantial changes had occurred in the nature ofthe Fredericksburg operation It would be bizarre, indeed, to hold thatoperational changes, which had not yet taken place, should have a retro-active effect on the nature and purport of unfair labor practices occurringat some earlier date. 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEmployees who testified stated credibly that they arestill doing pretty much the same old thing at the sameold place. Because Echlin is a multinational corporationwith a variety of subsidiaries and product lines, it hasavailable to it, and is now utlizing, a much wider net-work of sales outlets for remanufactured parts than theformer owners had available. This fact, however, is basi-cally irrelevant, because the essential inquiry governingthe question of successorship is not whether the Re-spondent's sales network does or does not remain thesame, but whether its operations, as they impinge onunion membership, remain essentially the same after atransfer of ownership. Electrical Workers TUE v. NLRB,604 F.2d 689, 694 (D.C. Cir. 1979). As the D.C. Circuitpointed out, this inquiry is essentially "fact specific," andunder the facts of this case, it is quite clear that the samecorporation that operated the Fredericksburg plant priorto October 22 1985, operates it now, and that the dutiesand obligations of that corporation in the labor relationsfield continue to exist after the transfer just as other obli-gations of the corporation must carry over in everyother phase of its corporate existence." In light of theconsiderations outlined above, I conclude that Respond-ent EPE, Inc. is and remains the same corporate entitywhich existed prior to October 22, 1985, and that its obli-gations to the Charging Party and to its employeesremain the same as they would have been if no stock ac-quisition had ever taken place.C. The Refusal of the Respondent to Bargain in GoodFaith in 1984 and 1985The Respondent made no significant defense on themerits to the refusal-to-bargain charges in Case 5-CA-16758. Its only shield against liability in that case is thecontention, addressed above, that it was not responsiblefor unfair labor practices committed before acquisition.That contention has already been disposed of unfavor-ably to the Respondent. The data that the Union request-ed of the Respondent, both in writing and orally,throughout the spring and summer of 1984 and on ontothe fall of that year, was plainly relevant to its bargain-ing obligation. Data referring to the composition of thebargaining unit, details about outstanding and proposedinsurance plans, and copies of disclosure forms pertainingto health and welfare benefits that the Respondent is ob-ligated to file annually with the Department of Laborwere closely connected with the discussions that weretaking place at that time between the parties leading to a" As noted previously, the paramount reason that Echlin bought thestock of the former shareholders was to maintain the EPE corporate ex-istence intact so that it could enjoy the tax benefits of an operating losscarryover amounting to almost $3 milhon Had Echlin merely boughtEPE's assets and left standing a corporate shell, it would not have beenable to enjoy the enormous benefit of this tax consequence. Moreover,within days of acquisition, EPE paid off nearly $2 million in debts thatthe corporation owed to other creditors. Any court faced with the EPEcontention in this case with respect to any other aspect of EPE's corpo-rate activities would make short shrift of the idea that a corporation canshed its financial and contractual obligations by virtue of a sale of stock.Part of the sale agreement was the creation of a $500,000 escrow accountthat the new shareholder could use in the event that unanticipated credi-tors appeared and made a previously unknown and undisclosed claimagainst the assets of the corporation.second collective-bargaining agreement. See BrooklynUnion Gas Co., 220 NLRB 198 (1975), and cases citedtherein. The Respondent has yet to proffer an excuse ad-dressed to the merits as to why it did not furnish the in-formation which was requested. Finally, some 6 monthsafter the initial request, it came forth with a few, but byno means all, of the items that the Union was seeking.To fulfill an obligation to furnish relevant bargainingdata, the data must be furnished in a timely fashion, andwhen it is not, an employer is guilty of dilatory tacticsthat conflict with its duty to bargain in good faith.Having failed to furnish relevant information pertainingto the Union's duty to act as the bargaining representa-tive of the Respondent's Fredericksburg production andmaintenance employees, and having produced certain in-formation in an untimely fashion, the Respondent hereinviolated Section 8(a)(1) and (5) of the Act. I so find andconclude.D. The Events Surrounding the Stock TransferAt the time of the stock transfer, the Respondent wasparty to a 3-year collective-bargaining agreement that itwas legally bond to honor. When, in the latter part ofOctober, it gave notice to the Union that it would nolonger honor the terms and conditions of this agreement,it violated its duty to bargain in good faith and violatedSection 8(a)(1) and (5) of the Act." When the Respond-ent withdrew recognition from the Union on November7, it violated Section 8(a)(1) and (5) of the Act for tworeasons. Respondent was then and there a party to an ex-isting agreement that had more than a year to run beforeit would expire. Accordingly, the Respondent was notfree at that time to question the Union's standing, butwas under an obligation to carry out the terms and con-ditions of the contract. Moreover, the posting period hadnot yet expired for two Board notices that the Respond-ent was obligated to post in order to remedy previousunfair labor practices. It was under a duty to recognizeand bargain with the Union at least until it had compliedwith decrees of the Fourth Circuit remedying previous8(a)(5) violations, and compliance with those decrees hadnot yet been completed. One of the terms and conditionsof both of those decrees was that the Respondent recog-nize and bargain in good faith with the Union. It is quiteprobable that the Respondent's action on November 7 in" Scant attention need be given to the Respondent's subsidiary con-tention in this regard, namely, that Jones and/or Dunton agreed to thetermination of the existing contract and evideriCed their consent by show-ing up at a meeting on November 7 to negotiate a new agreement Thecontract, in question was executed m writing with the formalities thatattend the signing of such an agreement, and was signed only after it hadbeen ratified by a vote of the Fredericksburg bargaining unit There isnot the slightest hint in this record that either Jones or Dunton had thepower, on behalf of their principal, to terminate the provisions of an ex-isting collective-bargaining agreement, and there is nothing in the past re-lationship of the parties or the course and conduct of the ChargingParty's activities from which Such a power could be inferred. Moreover,I credit the testimony of Jones and Dunton that they did not in fact agreeto terminate the existing collective-bargaining agreement or any part ofit. Perry's letter to Jones on November 5, asking for-written consent bythe Union to terminate the profit-sharing provision .Of the contract, is sub-stantial evidence that union representatives had not orally agreed to anytermination and that the Respondent was well aware of that fact. EPE, INC.201withdrawing recognition was not only an independentviolation of the Act but was also contempt of court. Be-cause the Respondent was obligated to abide by all ofthe terms and conditions of the existing agreement, itsaction in attempting to terminate the profit-sharing pro-visions of that agreement and its failure to make pay-ments in accordance with the terms and conditions ofthat agreement, constitute further violations of Section8(a)(1) and (5) of the Act.The same rule applies to the institution of a new at-tendance policy in March 1986. The Respondent madeno pretense about bargaining with the Union concerningthe terms and conditions of the attendance policy and infact refused to furnish the Union with a copy of the pub-lished policy after Jones made several requests for suchdata. Both actions on the part of the Respondent violateSection 8(a)(1) and (5) of the Act.During this same period of time, Echlin's own man-agement, and specifically Myers, the new president ofEFE, Inc., held a series of meetings with employees atthe Fredericksburg plant to discuss acquisition and to letthe employees know what they might expect from thenew owner. During one such meeting, Myers was askedabout the existing EPE profit-sharing plan and was ques-tioned whether Echlin had a profit-sharing plan thatcould replace it. Myers told the inquirer and the otherassembled employees that Echlin had a profit-sharingplan that was open to nonunion employees but that unionemployees were ineligible to participate. This announce-ment was a clear discrimination based on union member-ship and an interference by the Respondent with the Sec-tion 7 rights of its employees. By Virtue of this statement,the Respondent violated Section 8(a)(1) of the Act.E. Violations of the Act Following the Stock TransferSeveral other violations of the Act were committed bythe Respondent in the months immediately following ac-quisition that flowed from the erroneous and ill-foundedpremise that it was no longer obliged to recognize theUnion as the bargaining agent of its Fredericksburg em-ployees. One of the elementary requirements of the Actis that an employer deal directly with the bargainingagent as the representative of its employees in regard towages, hours, and terms and conditions of employment.It must avoid bypassing the union and dealing directlywith employees. In December, the Respondent held aseries of private interviews with employees to discusswage increases that were going to be put into effect.Such direct dealing violates Section 8(a)(1) and (5) of theAct. The Respondent was also under an obligation todiscuss changes in wages with the Union and to refrainfrom making any changes in compensation•especiallychanges in wages that were part of a collective-bargain-ing agreement•without bargaining in good faith withthe Union. By unilaterally instituting wage increases tomembers of the Fredericksburg bargaining unit in De-cember 1985, the Respondent violated Section 8(a)(1)and (5) of the Act. When the Respondent refused to fur-nish Jones with a copy of the weekly hiring and termina-tion reports concerning bargaining unit members, it com-mitted a further violation of Section 8(a)(1) and (5) ofthe Act. Moreover, when it refused to negotiate an in-crease in wages with the Union at the same point in timein response to the Union's wage-reopener letter, the Re-spondent committed a further violation of Section 8(a)(1)and (5) of the Act.The Respondent was under a duty to recognize Rob-erts as the shop steward and to discuss with him theprocessing of grievances of all unit employees at the firststep of the grievance procedure. When an issue arose inJanuary 1986, concerning the proper Saturday shift pay-ment to employees other than Roberts, the Respondentrefused to discuss the matter with Roberts and wentbeyond mere neglect of its statutory duty. Perry instruct-ed Roberts not to participate in the processing of anyfurther grievances concerning employees other than him-self and told Roberts that it would refuse to discuss suchmatters with him in the future. The former statement byPerry constitutes an instruction to Roberts to refrainfrom engaging in concerted, protected activities, one ofwhich includes assistance to fellow employees in theprocessing of their grievances. Such an instruction con-stitutes a violation of Section 8(a)(1) of the Act. Re-spondent's failure to recognize Roberts as the appointedshop steward for the Fredericksburg unit and its refusalto discuss unit grievances with him is a further violationof Secition 8(a)(1) and (5) of the Act.Sometime after the Company withdrew recognitionfrom the Union, Foreman Kinsella saw Roberts passingout union literature in the company parking lot beforethe beginning of the day shift. He told him to stop andto go outside company property if he insisted on distrib-uting literature. When Roberts refused, Kinsella threat-ened to call the police. A few minutes later, AssistantPlant Manager Dickenson followed up Kinsella's instruc-tions with one of his own. Roberts had the statutoryright to pass out union literature in nonworking areaswhen he was on his own time. When Kinsella deniedhim this opportunity and threatened to have him arrest-ed, he violated Section 8(a)(1) of the Act. This eventtook place in part in the presence of other employees. Inlight of the Respondent's long and checkered history ofcommitting unfair labor practices, a posted notice with-out an accompanying Board order and court decree is oflittle value, so any reliance by the Respondent on theBoard's decision in Goodman Holding Corp., 276 NLRB944 (1985), is misplaced.On the foregoing findings of fact and on the entirerecord considered as a whole, I make the followingCONCLUSIONS OF LAWI. EPE, Inc. is now, and at all times material has been,an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2.Amalgamated Clothing and Textile Workers Union,AFL-CIO-CLC is a labor organization within the mean-ing of the Act.3.All production and maintenance employees em-ployed at the Respondent's Fredericksburg, Virginia,plant, including parts department employees, but exclud-ing all other employees, office clerical employees,guards, and supervisors as defined in the Act constitute a 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunit appropriate for collective bargaining within themeaning of Section 9(b) of the Act.4.At all times material herein, the Union has been theexclusive collective-bargaining representative of all ofthe employees in the unit found appropriate in Conclu-sion of Law 3 for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By failing and refusing to supply the Union in atimely fashion with the following itemized informationthat it requested, the Respondent violated Section 8(a)(5)of the Act. The information in question includes the ef-fective date of the sale of stock in EPE, Inc. to Echlin,Inc.; a seniority roster of all employees at the Fredricks-burg plant, including rates of pay and job classifications,the list speaking as of the last day that the formerowners of EPE, Inc. operated the Fredericksburg plant;a copy of any material submitted to employees advisingthem concerning their status as credit union membersand whether the credit union would continue in exist-ence; any written communications from Echlin, Inc. tothe Fredericksburg plant dealing with the sale of stock toEchlin, Inc. or the effects of the sale; copies of theweekly hiring and termination notices required to be fur-nished pursuant to article V, section A(4) of the collec-tive-bargaining agreement between the Union and theRespondent; a breakdown of participants in the formerhealth insurance plan showing name, age, sex, length ofservice, current wage rate and category of coverage, anda copy of the health plan disclosure reports filed withthe U.S. Department of Labor for 1981, 1982, and 1983;all data and information received from insurance compa-nies concerning a proposed new health plan, includingdata showing the manner by which the insurance compa-ny calculated the need for increased contributions; alldata relating to the negotiations between the Respondentand the insurance company concerning a proposed newhealth insurance policy; the DOL 5500 forms, includingschedule A, filed with the Department of Labor in 1981,1982, and 1983 relating to health insurance policies cov-ering Fredericksburg bargaining unit employees; copiesof Respondent's Virginia state OSHA inspection reports,a copy of the asbestos tests being administered to em-ployees, including medical exams forms utilized, testforms utilized including pulmonary function tests, medi-cal histories questionnaires, and employees' educationalplans; all items contained in a letter from the Union tothe Respondent dated November 2, 1984, requesting in-formation regarding the health insurance policy coveringthe Fredericksburg unit; copy of the attendance policydated on or about March 10, 1986, and information relat-ing to persons who have been disciplined pursuant tosuch policy; and a copy of the names and addresses anda seniority list of employees employed in the Fredericks-burg bargaining unit after the stock acquistion by Echlin.6.By failing to honor the terms and conditions of anexisting collective-bargaining agreement between theUnion and the Respondent, including but not limited toprovisions requiring the furnishing of seniority lists andbargaining unit personnel information, the reporting payprovision, and the pension and profit-sharing provisions;by withdrawing recognition from the Union as the exclu-sive collective-bargaining representative of the produc-tion and maintenance employees employed in the Freder-icksburg unit and by withdrawing recognition of EugeneRoberts as the shop steward for the employees in theaforesaid bargaining unit; by dealing directly with em-ployees and bypassing their certified collective-bargain-ing representative; by unilaterally granting wage in-creases and changing job classifications; by refusing tonegotiate in response to the Union's 1985 wage reopenerrequest; and by unilaterally imposing an attendancepolicy on bargaining unit employees, the Respondentviolated Section 8(a)(5) of the Act.7.By the acts and conduct set forth above in Conclu-sions of Law 5 and 6; by instructing employees not toassist other employees in the concerted, protected activi-ty of processing grievances; by telling employees thatunion employees would not be eligible for companyprofit-sharing benefits but that nonunion employeescould enjoy such benefits; and by imposing an unlawfulno-distribution rule on employees and threatening em-ployees with reprisal if they violated such rule, the Re-spondent herein violated Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices have a close, in-timate, and substantial effect on the free flow of com-merce within the meaning of Section 2(6) and (7) of theAct.III. REMEDYHaving found that the Respondent has committed vari-ous unfair labor practices, I will recommend that it berequired to cease and desist therefrom and to take otheraffirmative actions designed to effectuate the purposesand policies of the Act. Because the violations of the Actfound herein and in previous cases evidence an aititudeon the part of this Respondent to behave in total disre-gard of the rights of its employees and the obligationsimposed on it by Congress, I will recommend to theBoard a so-called broad 8(a)(1) remedy designed to sup-press any and all violations of that Section of the Act.Hickmott Foods, 242 NLRB 1357 (1979). I will also rec-ommend that the Respondent be required to make appro-priate contributiona to the pension and profit-sharingplans, as required by article XXI of its contract, and thatsuch contributions be the subject of interest to be com-puted at the compliance stage of this proceeding.Merryweather Optical Co., 240 NLRB 1213 (1979). Thesame cavalier attitude on the part of this Respondent inabiding by its legal obligations also prompts me to rec-ommend to the Board a visitatorial clause requested bythe General Counsel to assist the Regional Office in po-licing compliance with the provisions of the Order. I willrecommend that the Respondent be required to post theusual notice advising its employees of their rights and ofthe results in this case, and I will recommend to theBoard that future unfair labor practices, if any, that arecommitted by this Respondent be the subject of an appli-cation to the United States Court of Appeals for theFourth Circuit for a contempt citation. EPE, INC.203On the basis of the foregoing findings of fact and con-clusions of law, and on the entire record considered as awhole, I make the following recommended"ORDERThe Respondent, EPE, Inc., Fredericksburg, Virginia,its officers, agents, successors, and assigns, shall1. Cease and desist from(a)Refusing to supply the Union in a timely fashionwith requested information that is relevant to the Union'sresponsibility to act as bargaining agent for the Respond-ent's Fredericksburg, Virginia production and mainte-nance employees.(b)Unilaterally changing wage rates, job classifica-tions, attendance policies or any other terms or condi-tions of employment of Fredericksburg, Virginia produc-tion and maintenance employees, without first notifyingthe Union and bargaining with the Union concerningsuch changes if requested to do so; provided that nothingin this Order shall be construed to require the Respond-ent to reduce any wage rates which are currently ineffect.(c)Bypassing the Union and dealing directly with bar-gaining unit employees concerning wages, hours, andterms and conditions of employment, including griev-ances.(d)Refusing to honor the terms of the existing collec-tive-bargaining agreement between the Union and theRespondent covering its Fredericksburg, Virginia pro-duction and maintenance employees.(e)Withdrawing recognition from the Union, includ-ing the Union's steward, as the exclusive collective-bar-gaining representative of the Respondent's Fredericks-burg, Virginia production and maintenance employees.(f)Imposing on employees an unlawful no-distributionrule and threatening employees with reprisal if theybreak such a rule.(g)Telling employees that nonunion employees are eli-gible to enjoy company benefits that are withheld fromunionized employees.(h)Instructing employees to refrain from assistingother employees in processing grievances or to refrainfrom engaging in any other concerted, protected activi-ties.(i)By any other means or in any other manner inter-fering with, restraining, or coercing employees in the ex-12 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ercise of rights guaranteed to them by Section 7 of theAct.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act.(a)On request, bargain collectively in good faith withthe Union as the exclusive collective-bargaining repre-sentative of all the Respondent's Fredericksburg, Virgin-ia production and maintenance employees.(b)Give effect to a collective-bargaining agreemententered into by the Respondent and the Union on April1, 1985, covering Fredericksburg, Virginia productionand maintenance employees; provided that nothing inthis Order will require the Respondent to reduce any in-creases in wage rates which have been granted over andabove the requirements of the agreement.(c)Make appropriate payments to the pension andprofit-sharing plans as set forth in the remedy section.(d)Furnish the Union with the information that it re-quested and that is set forth in Conclusion of Law 5, andfurnish the Union in a timely manner any additional in-formation that it requests that is relevant to its duty toact as the bargaining representative of the Fredericks-burg, Virginia production and maintenance employees.(e)Post at Respondent's Fredericksburg, Virginia plantcopies of the attached notice marked "Appendix."13Copies of the notice, on forms provided by the RegionalDirector for Region 5, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director in writing within 28days from the date of this Order, what steps the Re-spondent has taken to comply. For the purpose of deter-mining or securing compliance with this Order, theBoard, or any of its authorized representatives, mayobtain discovery from the Respondent or its parent cor-poration, their respective officers, agents, successors, orassigns, or any other person having knowledge concern-ing any compliance matter, in the manner provided bythe Federal Rules of Civil Procedure. Such discoveryshall be conducted under the supervision of the UnitedStates Court of Appeals enforcing this Order and may behad on any matter reasonably related to compliance withthis Order, as enforced by the court.13 if this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"